Order entered March 20, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-01293-CV

                                VERONICA JOHNSON, Appellant

                                                 V.

   THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TX HIDDEN RIDGE,
                             Appellee

                          On Appeal from the County Court at Law No. 2
                                      Dallas County, Texas
                              Trial Court Cause No. CC-18-05397-B

                                             ORDER
           The clerk’s record in this appeal has not been filed pending payment of the fee. Online

records, however, show that appellant filed a statement of inability to pay costs, and nothing

shows the trial court has ordered her to pay costs. Accordingly, we ORDER Dallas County

Clerk John F. Warren to file the clerk’s record without payment of costs no later than April 1,

2019. See TEX. R. CIV. P. 145(a).

           We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren and the

parties.

                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE